REPUBLIQUE DU CAMEROUN

L U E REPUBLIC OF CAMEROON
Paix — Travail — Patrie Peace - Work — Fatherland
MINISTERE DES FORETS MINIST RY OF FORESTI
ET DE LA FAUNE AND WILDLIFE à
SECRETARIAT GENERAL € SECRETARIAT GENERAL
DIRECTION DES FORETS FORESTRY DEPARTMENT

BP : 34 430 Yaoundé
Tél : (+237) 242 23 49 59
Site web: www.minfof.em

nn? 7
CAHIER DE CHARGES N° _  ‘* _/CC/MINFOF DU

RELATIF À L’EXPLOITATION EN CONVENTION DEFINITIVE DE LA
CONCESSION FORESTIERE N° 1007 CONSTITUEE DE L’UFA 10 023

oo HAT oi

N° CONCESSION FORESTIÈRE : 1007
N° UNITE FORESTIERE D’AMENAGEMENT (UFA) : 10 023
SUPERFICIE DE L'UFA : 57 996 ha

SITUATION DE LA CONCESSION FORESTIÈRE :

Région 5 Est

Département 5 Boumba et Ngoko
Arrondissement b Yokadouma
Commune $ Yokadouma

DESCRIPTION DES LIMITES :
Cf. décret n° 2005/0256/PM du 26 Janvier 2005 portant incorporation au domaine privé

de l'Etat et classement en Unité Forestière d'Aménagement (UFA) d’une portion de
forêt de 57 996 ha dénommée UFA 10 023

TITULAIRE DE L’UNITE FORESTIERE D'AMENAGEMENT :

Nom ë Société Forestière de Commerce et de Services
Adresse : B.P 6912 Yaoundé
Téléphone : 699 61 27 92

PERIODE DE VALIDITÉ : quinze (15) ans à compter du 16 Janvier 2004,
date de notification de l’approbation du plan
d'aménagement suivant lettre N° 0221/N/MINEF/SG/DF/ &
SDIAF/SA.
En application des dispositions de la Loi n° 94/01 du 20 Janvier 1994 portant Régime
des Forêts, de la Faune et de la Pêche, du décret N° 95/531/PM du 23 Août 1995 fixant les
modalités d'application du Régime des Forêts et de l’arrêté N° 0222/A/MINEF du 25 mai
2001 fixant les procédures d’élaboration, d’approbation, de suivi et de contrôle de la mise en
oeuvre des plans d'aménagement des forêts de production du domaine forestier permanent, il
est établi un cahier de charges qui fixe les clauses relatives à l’exploitation de la concession
forestière N° 1007 constituée de l’Unité Forestière d’ Aménagement N° 10 023 attribuée à la
Société Forestière de Commerce et de Services (SFCS), BP. 6912 Yaoundé.

Le présent cahier de charges comporte des clauses générales et des clauses
particulières. Les clauses générales concernent les prescriptions techniques relatives à
l'exploitation forestière et les prescriptions d'aménagement que doit respecter le
concessionnaire. Les clauses particulières concernent les charges financières et indiquent les
obligations du concessionnaire en matière de transformation des bois, et celles liées au cahier
de charges spécial pour les UFA situées à proximité des aires protégées.

A - CLAUSES GÉNÉRALES

Article 1° : L'exploitation forestière de cette concession forestière ne doit apporter aucune
entrave à l’exercice du droit d’usage des populations riveraines, consigné dans le plan
d’aménagement approuvé par l’administration en charge des forêts.

Article 2 : Toutes les étapes d’exploitation forestière et d’aménagement doivent se conformer
aux prescriptions du plan d’aménagement de la concession forestière, ainsi qu’aux directives
des normes d’intervention en milieu forestier.

Article 3: Pour prétendre jouir du droit d'exploiter la concession forestière qui lui est
attribuée, le concessionnaire s'engage à y effectuer, à ses frais, conformément aux normes en
vigueur, et sous le contrôle technique de l'administration en charge des Forêts, les travaux ci-
après:

- l'ouverture, la matérialisation et l’entretien des limites de la concession,
conformément aux dispositions de l’arrêté N° 0222/A/MINEF du 25 mai 2001,
susvisé ;

- l'ouverture et la matérialisation des limites des blocs quinquennaux, des assiettes
annuelles de coupe, en prélude à leur exploitation, conformément aux dispositions
de l’arrêté suscité ;

- l'inventaire d’exploitation sur les superficies annuelles à ouvrir en dénombrant les
tiges par classes de diamètre d’amplitude 10 em ;

- Ja production du plan de gestion quinquennal pour chaque unité forestière
d’exploitation, du plan annuel d’opérations de chaque assiette annuelle de coupe,
préalablement à l’obtention du permis annuel d’opération ;

- le maintien en état de fonctionnement de son unité de transformation de bois dont
la matière première provient de sa concession forestière.

Article 4: Le prélèvement de la ressource ligneuse doit obéir aux prescriptions du plan ee
d’aménagement, notamment en ce qui concerne Æ

2
- le respect du parcellaire d’aménagement (ordre de passage) ;

- les diamètres minima d’exploitabilité aménagement (DME/AME) ;

- _ l’interdiction d’abattre les essences proscrites à l’exploitation ;

- les mesures prises en vue du renouvellement du peuplement forestier.
Article 5: (1) Les diamètres minima d’exploitabilité aménagement (DME/AME) à
respecter lors de l’exploitation des essences forestières dans cette concession forestière, sous

réserve de toutes modifications ultérieures du plan d’aménagement approuvé par
l'administration en charge des forêts, sont contenus dans le tableau ci-après :

Code | Nom commercial Nom scientifique Nom local
1111 | Dibétou Lovoa trichilioides Bibolo 100
1118 TRossipo Entandrophragma candollei Atom assié 90
1124 | Okan/Adoum Cylicodiscus gabonensis Adum 110
1131 |Tali Erythropleum ivorense Elon 70
1211 | Ayous/Obéché Triplochyton scleroxylon Samba 90
1220 | Fraké/Limba Terminalia superba Limba/Akom 80
[1228 Longhi/Abam Gambeya africana Abam nyabessan 90
1121 | Moabi Baillonnella toxisperma Adjap 120
1218 |Eyong Eribroma oblongum Eyong 60
1344 | Fromager Ceiba pentandra Doum 90

(2) Les autres essences forestières se trouvant dans cette concession forestière,
et pris en compte dans le plan d'aménagement, seront exploitées au diamètre minimum
d’exploitabilité administratif (D ME/ADM).

(3) Les diamètres visés aux alinéas 1 et 2 suscités, sont pris à 1,30 m du sol ou
immédiatement au dessus des contreforts.

Article 6 : les essences forestières ci-après sont interdites de l’exploitation, sous réserve de
toutes modifications ultérieures du plan d'aménagement approuvé par l’administration en
charge des forêts :

Code Nom commercial Nom scientifique Nom local
1101 | Acajou à grandes folioles | Khaya grandifoliola Ho mangona / Dain
1205 | Andoung rose Monopetalanthus letestui Ekop B / Ekop mayo
1105 | Azobé Lophira alata Bongossi
1109 | Bubinga rose Guibourtia tessmannii Essingang
1103 | Acajou de Bassam Khaya ivorensis Ngollon

T

ë
[
1302 | Abam à poils rouge Gambeya beguei Abam à poils rouges

1318 | Bilinga Nauclea diderrichii Akondok

1365 | Pao rosa Swartzia fistuloides Nom nsas

1303 | Abam vrai Gambeya lacourtiana Abam vrai

1408 | Abam évélé Gambeya perpulchra Abam évélé

1216 | Ekaba Tetraberlinia bifoliolata Ekop ribi

1221 | Gombé Didelotia letouzeyi Ekop ngombé

1102 | Acajou blanc Khaya anthotheca Mangona

1870 | Onzabili M Antrocaryon micrasler Nom angongui

1132 |Tali Yaoundé Rs suaveolens Elon Yaoundé / Ganda

1135 | Tiama Entandrophragma angolense Ebéba

1204 | Andoung brun Monopetalanthus microphyllus | Ekop mayo / Ngang

1114 | Ebène Diospyros crassiflora Mévini / Ebène

1207 | Aningré R Aningeria robusta Abam fusil à poils
[1112 | Doussié blanc Afzelia pachyloba Mbanga afum

1113 | Doussié rouge Afzelia bipindensis Mbanga

1234 | Naga Brachystegia cynometrioides Ekop naga

1592 | Ekop gombé Didelotia africana Ekop ngombé grandes feuilles

1128 | Padouk blanc Pterocarpus mildbraedii Mbel afum

2102 | Doussié sanaga Afzelia Africana Mbanga Sanaga

1122 | Mukulungu Autranella congolensis Adjap élang

Article 7 : (1) Le concessionnaire prépare et soumet à l’ Administration en charge des forêts
pour approbation, toutes modifications ou révisions du plan d’aménagement et du plan de
gestion quinquennal.

(2) Les prescriptions du plan d’aménagement, du plan de gestion quinquennal en
vigueur et des plans annuels d’opération sont considérées, à compter de leur approbation par
l'Administration en charge des Forêts, comme faisant partie des obligations du présent cahier
de charges.

Article 8 : Le concessionnaire s’engage à

- remplir journellement les feuillets du carnet de chantier (DF10) en y enregistrant
tous les arbres abattus ;

- transmettre, à la fin de chaque semaine, les feuillets du carnet de chantier au &-
Délégué Départemental territorialement compétent de l’administration en charge

des forêts ;

LA

/
- soumettre semestriellement, au plus tard un (1) mois après la fin de la période
concernée, à l’administration en charge des forêts, un rapport sur l’état
d’avancement des activités d’exploitation ;

- adresser au Ministre chargé des forêts, dans un délai d’un (1) mois après la fin de
l'exercice budgétaire, un rapport annuel suivant le canevas établi par
l’administration en charge des forêts ;

- payer l'ensemble des charges fiscales, conformément à la législation en vigueur.

Article 9 : Le concessionnaire doit inscrire à la peinture et au marteau à chiffres:

(1) Sur chaque souche après abattage: le numéro et la ligne du carnet de chantier
ainsi que la date d’abattage;

(2) Sur chaque bille, le numéro et la ligne du carnet de chantier de même que le
numéro d'ordre correspondant à la position de la bille par rapport à la souche en commençant
par la bille de pied, ainsi que le numéro de la concession, la date d’abattage et sa marque
personnelle.

(3) Tout nouveau tronçonnage de bille implique la reproduction du même numéro
de position suivie de la mention "A" ou "B" suivant le cas.

Article 10: Toutes les étapes d'exploitation forestière et d'aménagement doivent être
réalisées en respectant les Normes d'intervention en milieu forestier.

Article 11: L'usage du feu est interdit pour l’abattage des arbres.

Article12: L'abattage doit s'effectuer de manière à occasionner le moins de bris possible
d'arbres voisins.

Article 13: Dans le cas où les voies d'évacuation de toute autre nature ouvertes par le
titulaire du titre d'exploitation croisent une voie publique, celui-ci est tenu de maintenir les
croisements en parfait état de viabilité et de visibilité notamment par la signalisation du
croisement, la construction des dos d’âne, le dégagement de la végétation autour du
croisement.

Article 14 : Le concessionnaire doit sollicite une autorisation pour abattre tous les arbres dont
l'évacuation est rendue nécessaire par le tracé des routes d'évacuation ou pour la confection
d'ouvrages d'art. S'il s'agit d'arbres marchands, ils sont portés au carnet de chantier après
numérotage, mais ne donnent pas lieu au paiement du prix de vente et de toutes taxes
afférentes lorsqu'ils sont utilisés pour la construction de ponts ou d'ouvrages relatifs aux
routes forestières.

Article 15 : Le concessionnaire est autorisé à couper tous bois légers nécessaires à
l'équipement en  flotteurs de radeaux de bois lourds. Si ces équipements accessoires
constituent des bois marchands, ils sont soumis au paiement du prix de vente et des taxes
afférentes.

Article 16 : En matière de protection de l’environnement, le concessionnaire s’engage à
mettre en oeuvre au minimum les mesures suivantes, qui sont définies dans les normes
d'intervention en milieu forestier :

Ts
(1) Routes et pistes : L’emprise des routes d’évacuation, et les densités des routes et
pistes seront réduites au maximum afin d’éviter des trouées importantes dans la forêt.

@) Ponts : Ils seront construits de manière à ne pas changer les directions naturelles
des cours d’eau, afin de ne pas perturber l’alimentation en eau des populations, et d’éviter les
inondations permanentes qui sont préjudiciables à la survie des espèces d’arbres non adaptées
au milieu hydromorphe.

(3) Technique d’exploitation : Il s’agira de minimiser au maximum les dégâts causés
par les chutes d’arbres, notamment par une orientation adéquate lors de l’abattage.

(4) Usage des produits de traitement de bois : L'usage des produits toxiques de
traitement du bois se fera sous stricte surveillance de l’entreprise, dans le cadre des lois et
règlements en vigueur afin d’éviter la pollution des eaux et de la flore.

(5) Réduction de l’impact sur la faune sauvage : le concessionnaire s’engage à

- adopter un règlement intérieur pour interdire la chasse des espèces intégralement
protégées ;

- mettre à la disposition de son personnel, au prix coûtant, des sources de protéines
autres que la viande de chasse ;

- interdire toutes les activités liées à la chasse commerciale dans le cadre de
l’exploitation forestière. Il s’agit notamment de la chasse elle-même, du commerce de la
viande, du transport du gibier par les véhicules de service, et du commerce d’armes ou de
munitions. Le concessionnaire informera le personnel et appliquera un régime disciplinaire
strict à l’égard de tout agent contrevenant.

- interdire aux employés et à leurs familles de vendre/acheter de la viande de chasse ;

- obliger tous les employés à coopérer avec les agents de l’administration chargés du
contrôle ;

- construire des postes de barrière de contrôle permanents (pendant toute l’année) aux
points de passage obligé sur les routes en activité dans la concession, et la fermeture des
routes après exploitation (voies principales et secondaires )

- diffuser le règlement d’ordre intérieur et organiser des séances d’informations à
l'attention des employés et des villages riverains.

Article 17 : Toute infraction constatée dans l’exploitation de la concession forestière susvisée
sera réprimée, conformément aux dispositions réglementaires en vigueur.

B - CLAUSES PARTICULIÈRES
Article 18: Charges financières
Ces charges sont fixées pour chaque année budgétaire par la Loi de Finances. Le

paiement de ces charges se fait conformément à la réglementation en vigueur. Les charges
financières comprennent :

sd

ë—
Taux plancher fixé par la Loi de Finances (1 000

La redevance forestière annuelle assise | CEA /ha/an) plus l'offre additionnelle du titulaire de

sur la superficie | 500 FCFA/ha/an = 1 500 FCFA/ha/an
La taxe d'abattage | Fixé par la Loi de Finances
[La taxe à l'exportation [ Fixé par la Loi de Finances

Article 19: Participation à la réalisation d’infrastructures socio-économiques

Le Concessionnaire est réputé participer financièrement à la réalisation
d’infrastructures socio-économiques par le pourcentage de la redevance forestière annuelle
qui est fixé annuellement par la loi de finances, et qui est reversée aux collectivités et aux
communautés riveraines.

Tous les autres engagements du concessionnaire devront être négociés avec les
populations concernées lors des réunions de concertation préalables à l’exploitation de la
concession, consignés sur procès verbal qui fait partie intégrante du présent cahier de charges.

Article 20: Obligations en matière de transformation du bois

La Société Forestière de Commerce et de Services (SFCS) a mis en place une
unité de transformation de bois située à Masséa (Arrondissement de Yokadouma,
Département de la Boumba et Ngoko, Région de l’Est) qui transforme les grumes provenant
de sa concession forestière.

Article 21: Suivi-évaluation des activités

Le suivi-évaluation de la mise en œuvre du présent cahier de charges, au niveau
local, est dévolu au service déconcentré en charge des forêts territorialement compétent.

Le Directeur des Forêts est chargé de contrôler l'exécution du présent cahier de
charges qui prend effet à compter de sa date de signature./-

08 MAT 200I
LE TITULAIRE DE LA LE MINISTRE DES FORETS
CONCESSION FORESTIERE << A FAUNE

